SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):December 15, 2010 ZOOM TELEPHONICS, INC. (Exact name of registrant as specified in its charter) Delaware 000-53722 04-2621506 (State or otherjurisdiction ofincorporation) (CommissionFile Number) (IRS EmployerIdentification No.) 207 South Street, Boston, Massachusetts 02111 (Address of principal executive offices, including zip code) (617) 423-1072 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act oSoliciting material pursuant to Rule 14a-12 under the Exchange Act oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act Item 8.01.Other Events. On December 15, 2010, the Board of Directors agreed to extend the term of the Corporation’s offering of rights to purchase shares of its Common Stock from December 17, 2010 to December 23, 2010. A copy of the press release is attached hereto as Exhibit99.1 and is incorporated herein in its entirety by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Description Press release dated December 16, 2010 of Zoom Telephonics, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ZOOM TELEPHONICS, INC. (Registrant) By: /s/Frank Manning Frank Manning President, Chief Executive Officer Date:December 17, 2010 And Acting Chief Financial Officer
